Name: 2007/505/EC: Commission Decision of 24 January 2007 on the State aid: investment in an on-site environmental sugar beet cleaning method (demonstration project) (notified under document number C(2007) 121)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  natural and applied sciences;  plant product;  economic policy;  competition
 Date Published: 2007-07-18

 18.7.2007 EN Official Journal of the European Union L 186/35 COMMISSION DECISION of 24 January 2007 on the State aid: investment in an on-site environmental sugar beet cleaning method (demonstration project) (notified under document number C(2007) 121) (Only the German text is authentic) (2007/505/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 88(2) thereof, Having called on interested parties to submit their comments pursuant to the provision(s) cited above (1), Whereas: I. THE PROCEDURE (1) By letter of 6 May 1998, received on 11 May 1998, the German authorities notified the above mentioned aid pursuant to Article 88(3) of the EC Treaty. Additional information was provided by letters of 22 September 1998, 5 May 1999 and 19 August 1999, received on 28 September 1998, 7 May 1999 and 24 August 1999, respectively. (2) By letter No SG(99) D/8600 of 27 October 1999, the Commission opened the formal investigation procedure pursuant to Article 88(2) of the EC Treaty. Germany subsequently expressed comments by letter of 15 March 2000. No comments from interested parties were received by the Commission. The German authorities sent the Commission additional information by letter of 16 August 2006. (3) By letter of 16 August 2006, Germany informed the Commission that it was withdrawing the notified measure. In reply to a question from the Commission, Germany has also confirmed that the investment aid has not been paid. II. CONCLUSION (4) Up to the date on which it received the notification from Germany, the Commission had not taken any formal decision on the notification in question. In these circumstances, it accepts the withdrawal of the notification within the meaning of Article 8(1) of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty (2). (5) The formal investigation procedure should therefore be closed pursuant to Article 8(2) of Regulation (EC) No 659/1999 as it is now superfluous, HAS ADOPTED THIS DECISION: Article 1 The formal investigation procedure regarding the investment aid of DEM 348 930 for the cleaning and filtering system for the Nordkristall GmbH sugar factory in GÃ ¼strow (Mecklenburg-Vorpommern) is hereby closed pursuant to Article 8(2) of Regulation (EC) No 659/1999. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ C 359, 11.12.1999, p. 27. (2) OJ L 83, 27.3.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1).